            Case 6:20-cv-00841-ADA Document 1 Filed 09/15/20 Page 1 of 8




                          UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                 WACO DIVISION


SOLAS OLED LTD.,

                       Plaintiff,                    Case No.   6:20-cv-841

                v.                                   JURY TRIAL DEMANDED

DELL TECHNOLOGIES INC.,

                       Defendant.



                 COMPLAINT FOR PATENT INFRINGEMENT AGAINST
                          DELL TECHNOLOGIES INC.

       This is an action for patent infringement arising under the Patent Laws of the United States

of America, 35 U.S.C. §1 et seq., in which Plaintiff Solas OLED Ltd. (“Plaintiff” or “Solas”)

makes the following allegations against Defendant Dell Technologies Inc. (“Dell” or

“Defendant”):

                                       INTRODUCTION

       1.       This complaint arises from Dell’s unlawful infringement of the following United

States patents owned by Solas, each of which generally relate to touchscreen technology: United

States Patent Nos. 7,573,068 (“’068 Patent”) and 7,868,880 (“’880 Patent”) (collectively, the

“Asserted Patents”).

       2.       OLED displays are revolutionizing electronic devices today. Devices using OLED

displays enhance a user’s viewing experience by allowing for the visual depiction of perfect blacks

as well as colors with high contrast––without distortion. OLED displays naturally emit light and

have the ability to turn off completely. Due to OLED display’s inherent design, devices are thinner,




                                                 1
             Case 6:20-cv-00841-ADA Document 1 Filed 09/15/20 Page 2 of 8




lighter, and more flexible than ever before. This is because OLED displays use fewer components.

OLED displays are the trendiest and best displays available on the market today.

        3.      But just a few decades ago, OLED display technology was in its infancy. OLED

displays have since undergone significant improvements to enhance the user experience for

consumers throughout the world.

        4.      Due to the vision of the companies who developed and those who improved on

OLED display technology, this technology has enjoyed rapid developments and improvements.

Research and development engineers have logged hours and hours of work to push this technology

to the forefront of the display market today. Improvements to this technology can be highly

technical, for example, they can relate to improved designs to the operation of drive control to

improved designs of transistor array substrates. These advancements to the various aspects of the

technology—each building a little on a related advancement before it—get us to the highly

advanced state we enjoy today.

        5.      These achievements range from designing the fundamental building blocks, which

enable the operation of OLED display technology, to designing critical enhancements, which

improves important aspects of the user experience and functionality of the OLED display. This

infringement action is about the latter: patented improvements—which took years of research and

millions of dollars in investments to develop, and which are infringed by Dell’s Accused Products

here.

                                              PARTIES

        6.      Plaintiff Solas Ltd. is an Irish company, having its principal place of business at

Suite 23, The Hyde Building, Carrickmines, Dublin 18, Ireland. Solas is the sole owner by

assignment of all right, title, and interest in each Asserted Patent.




                                                   2
             Case 6:20-cv-00841-ADA Document 1 Filed 09/15/20 Page 3 of 8




        7.      On information and belief, Defendant Dell Technologies, Inc. is a corporation

organized under the laws of the State of Delaware, with its principal place of business at One Dell

Way, Round Rock, Texas 78682.

                                 JURISDICTION AND VENUE

        8.      This action arises under the patent laws of the United States, Title 35 of the United

States Code. This Court has original subject matter jurisdiction pursuant to 28 U.S.C. §§ 1331 and

1338(a).

        9.      This Court has personal jurisdiction over Dell in this action because Dell has

committed acts within this District giving rise to this action, and has established minimum contacts

with this forum such that the exercise of jurisdiction over Dell would not offend traditional notions

of fair play and substantial justice. Dell, directly and through subsidiaries or intermediaries, has

committed and continues to commit acts of infringement in this District by, among other things,

importing, offering to sell, and selling products that infringe the asserted patents.

        10.     Venue is proper in this District under 28 U.S.C. § 1400(b). Defendant is registered

to do business in Texas, and upon information and belief, Defendant has transacted business in

this District and has committed acts of direct and indirect infringement in this District by, among

other things, making, using, offering to sell, selling, and importing products that infringe the

Asserted Patents. Defendant has a regular and established place of business in the District,

including its headquarters at One Dell Way, Round Rock, Texas 78682.

                                             COUNT I

                      INFRINGEMENT OF U.S. PATENT NO. 7,573,068

        11.     Solas realleges and incorporates by reference the foregoing paragraphs as if fully

set forth herein.




                                                  3
          Case 6:20-cv-00841-ADA Document 1 Filed 09/15/20 Page 4 of 8




       12.     Solas owns by assignment all rights, title, and interest in U.S. Patent No. 7,573,068

(the “’068 Patent”), entitled “Transistor Array Substrate and Display Panel.” The ’068 Patent was

duly and legally issued by the United States Patent and Trademark Office on August 11, 2009. A

true and correct copy of the ’068 Patent is attached as Exhibit 1.

       13.     On information and belief, Dell makes, uses, offers for sale, sells, and/or imports

certain products (“Accused Products”), including Dell XPS 15 7590 Laptop 15.6 inch, 4K UHD

OLED Infinity Edge, Alienware M15 R1, Alienware M15 R2, Alienware M15 R3, G7 15 Gaming

Laptop, that directly infringe, literally and/or under the doctrine of equivalents, at least claims 13-

17 of the ’068 Patent.

       14.     Dell also knowingly and intentionally induces infringement of at least claims 13-

17 of the ’068 Patent in violation of 35 U.S.C. §271(b). Through the filing and service of this

Complaint, Dell has had knowledge of the ’068 Patent and the infringing nature of the Accused

Products. Despite this knowledge of the ’068 Patent, Dell continues to actively encourage and

instruct its customers and end users (for example, through user manuals and online instruction

materials on its website) to use the Accused Products in ways that directly infringe the ’068 Patent.

Dell does so knowing and intending that its customers and end users will commit these infringing

acts. Dell also continues to make, use, offer for sale, sell, and/or import the Accused Products,

despite its knowledge of the ’068 Patent, thereby specifically intending for and inducing its

customers to infringe the ’068 Patent through the customers’ normal and customary use of the

Accused Products.

       15.     The Accused Products satisfy all claim limitations of at least claims 13-17 of

the ’068 Patent. A claim chart comparing independent claim 13 of the ’068 Patent to a

representative Accused Product, Dell XPS 15, is attached as Exhibit 2.




                                                  4
           Case 6:20-cv-00841-ADA Document 1 Filed 09/15/20 Page 5 of 8




        16.     By making, using, offering for sale, selling and/or importing into the United States

the Accused Products, Dell has injured Solas and is liable for infringement of the ’068 Patent

pursuant to 35 U.S.C. §271.

        17.     As a result of Dell’s infringement of the ’068 Patent, Solas is entitled to monetary

damages in an amount adequate to compensate for Dell’s infringement, but in no event less than a

reasonable royalty for the use made of the invention by Dell, together with interest and costs as

fixed by the Court.

        18.     Dell’s infringing activities have injured and will continue to injure Solas, unless

and until this Court enters an injunction prohibiting further infringement of the ’068 Patent, and,

specifically, enjoining further manufacture, use, sale, importation, and/or offers for sale that come

within the scope of the patent claims.

                                            COUNT II

                      INFRINGEMENT OF U.S. PATENT NO. 7,868,880

        19.     Solas realleges and incorporates by reference the foregoing paragraphs as if fully

set forth herein.

        20.     Solas owns by assignment all rights, title, and interest in U.S. Patent No. 7,868,880

(the “’880 Patent”), entitled “Display Apparatus and Drive Control Method Thereof.” The ’880

Patent was duly and legally issued by the United States Patent and Trademark Office on January

11, 2011. A true and correct copy of the ’880 Patent is attached as Exhibit 3.

        21.     On information and belief, Dell makes, uses, offers for sale, sells, and/or imports

certain products (“Accused Products”), including Dell XPS 15 7590 Laptop 15.6 inch, 4K UHD

OLED Infinity Edge, Alienware M15 R1, Alienware M15 R2, Alienware M15 R3, G7 15 Gaming

Laptop, that directly infringe, literally and/or under the doctrine of equivalents, at least claims 2-




                                                  5
          Case 6:20-cv-00841-ADA Document 1 Filed 09/15/20 Page 6 of 8




40 of the ’880 Patent.

       22.     Dell also knowingly and intentionally induces infringement of at least claims 2-40

of the ’880 Patent in violation of 35 U.S.C. §271(b). Through the filing and service of this

Complaint, Dell has had knowledge of the ’880 Patent and the infringing nature of the Accused

Products. Despite this knowledge of the ’880 Patent, Dell continues to actively encourage and

instruct its customers and end users (for example, through user manuals and online instruction

materials on its website) to use the Accused Products in ways that directly infringe the ’880 Patent.

Dell does so knowing and intending that its customers and end users will commit these infringing

acts. Dell also continues to make, use, offer for sale, sell, and/or import the Accused Products,

despite its knowledge of the ’880 Patent, thereby specifically intending for and inducing its

customers to infringe the ’880 Patent through the customers’ normal and customary use of the

Accused Products.

       23.     The Accused Products satisfy all claim limitations of at least claims 2-40 of the ’880

Patent. A claim chart comparing independent claims 2, 3, and 25 of the ’880 Patent to a

representative Accused Product, the Dell XPS 15, is attached as Exhibit 4.

       24.     By making, using, offering for sale, selling and/or importing into the United States

the Accused Products, Dell has injured Solas and is liable for infringement of the ’880 Patent

pursuant to 35 U.S.C. §271.

       25.     As a result of Dell’s infringement of the ’880 Patent, Solas is entitled to monetary

damages in an amount adequate to compensate for Dell’s infringement, but in no event less than a

reasonable royalty for the use made of the invention by Dell, together with interest and costs as

fixed by the Court.

       26.     Dell’s infringing activities have injured and will continue to injure Solas, unless




                                                 6
             Case 6:20-cv-00841-ADA Document 1 Filed 09/15/20 Page 7 of 8




and until this Court enters an injunction prohibiting further infringement of the ’880 Patent, and,

specifically, enjoining further manufacture, use, sale, importation, and/or offers for sale that come

within the scope of the patent claims.

                                     PRAYER FOR RELIEF

        WHEREFORE, Solas respectfully requests that this Court enter:

        a.       A judgment in favor of Solas that Dell has infringed, either literally and/or under

the doctrine of equivalents, the ’068 Patent and the ’880 Patent;

        b.       A permanent injunction prohibiting Dell from further acts of infringement of

the ’068 Patent and the ’880 Patent;

        c.       A judgment and order requiring Dell to pay Solas its damages, costs, expenses, and

pre-judgment and post-judgment interest for Dell’s infringement of the ’068 Patent and the ’880

Patent; and

        d.       A judgment and order requiring Dell to provide an accounting and to pay

supplemental damages to Solas, including without limitation, pre-judgment and post-judgment

interest;

        e.       A judgment and order finding that this is an exceptional case within the meaning

of 35 U.S.C. § 285 and awarding to Solas its reasonable attorneys’ fees against Dell; and

        f.       Any and all other relief as the Court may deem appropriate and just under the

circumstances.

                                  DEMAND FOR JURY TRIAL

        Solas, under Rule 38 of the Federal Rules of Civil Procedure, requests a trial by jury of any

issues so triable by right.




                                                  7
         Case 6:20-cv-00841-ADA Document 1 Filed 09/15/20 Page 8 of 8




Dated: September 15, 2020           Respectfully submitted,

                                    By: /s/ Reza Mirzaie
                                    Reza Mirzaie (CA SBN 246953)
                                    Paul A. Kroeger (CA SBN 229074)
                                    Philip X. Wang (CA SBN 262239)
                                    Kent N. Shum (CA SBN 259189)
                                    Jonathan Ma (CA SBN 312773)
                                    RUSS AUGUST & KABAT
                                    12424 Wilshire Blvd., Ste. 1200
                                    Los Angeles, CA 90025
                                    Telephone: (310) 826-7474
                                    Facsimile: (310) 826-6991
                                    Email:      rmirzaie@raklaw.com
                                                  pkroeger@raklaw.com
                                                 pwang@raklaw.com
                                                 kshum@raklaw.com
                                                 jma@raklaw.com

                                    Attorneys for Plaintiff Solas OLED Ltd.




                                       8
